Order filed January 14, 2020.




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00817-CV
                                  ___________
                    JOSEPH ASHTON ROCKO, Appellant
                                         V.
                          PETER GEORGE, Appellee


                  On Appeal from the Co Civil Ct at Law No 3
                            Harris County, Texas
                      Trial Court Cause No. 541012103


                                    ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the Co Civil Ct at Law No 3 informed this court that appellant had not made
arrangements for payment for the reporter’s record. On November 25, 2019, the
clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter=s record unless appellant, within 15 days of
notice, provided this court with proof of payment for the record. See Tex. R. App.
P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM



Panel Consists of Justices Chief Justice Frost, Justices Christopher and Bourliot.